     Case 3:21-cv-00103-JPG Document 6 Filed 02/02/21 Page 1 of 5 Page ID #20




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DALLAS RIVERS, #91984,                              )
                                                        )
                  Plaintiff,                            )
                                                        )
    vs.                                                 )    Case No. 21-cv-00103-JPG
                                                        )
    NURSE RACHELLE BRAUN and                            )
    NURSE PRACTITIONER M.                               )
    DAMBACHER,                                          )
                                                        )
                  Defendants.                           )

                                   MEMORANDUM AND ORDER

GILBERT, District Judge:

          Plaintiff Dallas Rivers, a detainee at Alton Law Enforcement Center, brings this civil rights

action pro se pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff claims he was denied dental

care for a fractured tooth and related dental infection by Nurse Braun and Nurse Practitioner

Dambacher in 2020. (Doc. 1, pp. 6, 8-11). He seeks monetary and injunctive relief.1 (Id. at 7).

          The Complaint is now subject to preliminary review pursuant to 28 U.S.C. § 1915A, which

requires the Court to screen prisoner complaints and filter out non-meritorious claims. 28 U.S.C.

§ 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails to state a

claim for relief, or requests money damages from a defendant who is immune from such relief




1
  Plaintiff specifically seeks dental treatment “as soon as possible.” However, the Complaint addresses
claims that arose at Madison County Jail, and he is now housed at Alton Law Enforcement Center. Unless
Plaintiff can establish that he will return to the Jail and face a similar denial of dental care by these
defendants, his request for injunctive relief against them would appear to be moot. There is some possibility
that Madison County Jail authorizes dental care for detainees at Alton Law Enforcement Center. If so,
Plaintiff may file a separate “Motion for TRO and/or Preliminary Injunction” pursuant to Federal Rule of
Civil Procedure 65(a) and/or (b) at any time during the pending action. In the motion, he should describe
the exact relief he seeks, the facts that support the request for relief, and the reason this relief is warranted
against the Jail defendants despite his current detention at Alton Law Enforcement Center.

                                                       1
  Case 3:21-cv-00103-JPG Document 6 Filed 02/02/21 Page 2 of 5 Page ID #21




must be dismissed. 28 U.S.C. § 1915A(b). The allegations are liberally construed at this stage.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                         The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1, pp. 6, 8-11): Since

being detained on October 10, 2019, Plaintiff has requested and been denied adequate dental care.

He initially complained about a toothache in December 2019. When Plaintiff asked to see a dentist,

Nurse Practitioner Dambacher and Nurse Braun informed him that dental appointments are not

available to detainees. Instead, Plaintiff received Peridex rinse and dental wax, but neither

addressed his symptoms. Plaintiff’s tooth eventually fractured, and infection spread to his other

teeth. He purchased pain relievers from the commissary, but they also did not work. When he

complained of ongoing pain and infection, the defendants disregarded his complaints. They also

denied his repeated requests for a dental appointment. (Id.).

       Based on the allegations summarized herein, the Court designates a single claim in the pro

se Complaint:

       Count 1:       Fourteenth Amendment claim against Nurse Braun and Nurse Practitioner
                      Dambacher for denying Plaintiff adequate dental care for his toothache,
                      broken tooth, and/or infection in 2020.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court.

       Because Plaintiff’s claim arose during his pretrial detention, the Fourteenth Amendment

Due Process Clause governs Count 1. A Fourteenth Amendment claim challenging the denial of

dental care involves two inquiries. The first “focuses on the intentionality of the individual

defendant’s conduct” and “asks whether the medical defendants acted purposefully, knowingly, or

perhaps even recklessly when they considered the consequences of their handling of [Plaintiff’s]



                                                2
  Case 3:21-cv-00103-JPG Document 6 Filed 02/02/21 Page 3 of 5 Page ID #22




case.” McCann v. Ogle Cty., Illinois, 909 F.3d 881, 886 (7th Cir. 2018) (internal quotations

omitted). The second asks “whether the challenged conduct was objectively reasonable.” Id. The

allegations support a Fourteenth Amendment due process claim against Nurse Braun and Nurse

Practitioner Dambacher, both of whom allegedly acted purposefully, knowingly, and in an

objectively unreasonable manner by disregarding Plaintiff’s pleas for dental care for a toothache,

infection, and a fractured tooth. Count 1 survives screening against both defendants.

                                            Disposition

       IT IS ORDERED that COUNT 1 survives screening against Defendants BRAUN and

DAMBACHER.

       Pursuant to Administrative Order No. 244, Defendants need only respond to the

issues stated in this Merits Review Order.

       Because Count 1 arises from the alleged denial of dental care, the Clerk’s Office is

also DIRECTED to ENTER the standard qualified protective order pursuant to the Health

Insurance Portability and Accountability Act.

       With regard to COUNT 1, the Clerk of Court shall prepare for Defendants BRAUN and

DAMBACHER: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Complaint (Doc. 1), and this Memorandum and Order to Defendant’s place of

employment as identified by Plaintiff. If any Defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on that Defendant, and the Court will

require the Defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.



                                                  3
  Case 3:21-cv-00103-JPG Document 6 Filed 02/02/21 Page 4 of 5 Page ID #23




       If a Defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under § 1915, Plaintiff will be required to pay the full amount of the costs, regardless of whether

his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is ADVISED that at the time application was made for leave to proceed without

being required to prepay fees and costs or give security for the same, the applicant and his or her

attorney were deemed to have entered into a stipulation that the recovery, if any, secured in the

action shall be paid to the Clerk of the Court, who shall pay therefrom all unpaid costs taxed against

plaintiff and remit the balance to plaintiff. Local Rule 3.1(c)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 2/2/2021
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge

                                                  4
  Case 3:21-cv-00103-JPG Document 6 Filed 02/02/21 Page 5 of 5 Page ID #24




                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all of the defendants have filed answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

in order to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

The plaintiff need not submit any evidence to the court at this time, unless otherwise directed by

the Court.




                                                 5
